Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 11/22/2021, Applicant, on 2/8/2022, amended Claims 1, 5, 10.

Claims 1-10 are now pending in this application. 



Response to Amendment
Applicant's amendments to claims 1, 5, 10 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to claims 1, 5, 10 are not sufficient to overcome the prior art rejections set forth in the previous action. 










Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “… These processes are similar to the examples of claims above that were found to not recite a mental process because the processes cannot practically be performed in the human mind. The claim is directed to a machine which is able to predict time series data while coping with a "non-equidistant event," "extrapolation," and a "base line shift."....a claim to a computer for predict time series data while coping with a "non-equidistant event," "extrapolation," and a "base line shift" has never been a process performed in the human mind or with pen and paper. Therefore, this is a not a concept simply performed on a generic computer, in a computer environment, or merely using a computer as a tool to perform the concept...These processes are not are mathematical formula or equation, as is merely involves or is based on a mathematical concept. Thus, the claim does not recite a mathematical concept... As described in Applicant's specification "the management server 101 performs machine learning on training data that is past metric data, learns a trend that is a tendency of a behavior of the metric data, and generates a trend prediction model." Applicant's specification at [0031]. It is well known in the art that machine learning improves computer systems. Thus, the accuracy of the system is improved by optimizing the trends. Because the claimed additional elements reflect an improvement in a technical field the alleged judicial exception is integrated into a practical approach and is patent eligible...Similar to the allowable claim language in Amdocs, the claims solve a technological problem in an unconventional manner. Specifically, the amended claims expressly solve the problem to predict time series data while coping with a "non-equidistant event," "extrapolation," and a "base line shift."...By implementing the recited unconventional elements in the claims, the system is able to overcome the complications involved in prior art systems. As a result, like in Amdocs "[w]hile some individual limitations arguably may be generic, others are unconventional and the ordered combination of these limitations yields an inventive concept sufficient to confer eligibility without undue preemption." Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1303 (Fed. Cir. 2016). Therefore, like in Amdocs, the present claims are patent-eligible....” The Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 1:
The limitations regarding, …receives information from the ..., performs ... on training data that is past metric data, learns a trend that is a tendency of a behavior of the metric data, and generates trend prediction data, subtracts the trend prediction data from the training data, and generates residual data indicating relative values of the training data to the trend prediction data, performs ... on the residual data, calculates event prediction data that is predicted values of time series data in an intended period including a past certain period on a basis of actual measured value data indicating values of the time series data in the past certain period, the data including information relating to non-equidistant events occurring in unequal and fluctuating time intervals, and generates an event prediction model, wherein the prediction utilizes explanatory variables to predict the non-equidistant events, calculates, using the trend prediction data and the event prediction data, prediction result data, and  determines whether a base line shift occurs on the basis of a difference between the training data and the prediction result data in a terminal period of the training data, and on an occurrence of the base line shift, shifts the prediction result data in a future period to generate prediction data in such a manner that the prediction result data in an initial period of the future period is closer to the data in the terminal period of the past period, wherein the ...uses data from the past certain period to calculate the trend prediction data of the data from the past certain period, and wherein the trend prediction data is used to calculate the event prediction data, such that with each iteration the event prediction data is improved…, under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind with pen and paper to, …receives information from the ..., performs ... on training data that is past metric data, learns a trend that is a tendency of a behavior of the metric data, and generates trend prediction data, subtracts the trend prediction data from the training data, and generates residual data indicating relative values of the training data to the trend prediction data, performs ... on the residual data, calculates event prediction data that is predicted values of time series data in an intended period including a past certain period on a basis of actual measured value data indicating values of the time series data in the past certain period, the data including information relating to non-equidistant events occurring in unequal and fluctuating time intervals, and generates an event prediction model, wherein the prediction utilizes explanatory variables to predict the non-equidistant events, calculates, using the trend prediction data and the event prediction data, prediction result data, and  determines whether a base line shift occurs on the basis of a difference between the training data and the prediction result data in a terminal period of the training data, and on an occurrence of the base line shift, shifts the prediction result data in a future period to generate prediction data in such a manner that the prediction result data in an initial period of the future period is closer to the data in the terminal period of the past period, wherein the ...uses data from the past certain period to calculate the trend prediction data of the data from the past certain period, and wherein the trend prediction data is used to calculate the event prediction data, such that with each iteration the event prediction data is improved…; therefore, the claims are directed to a mental process. 

Further, …performs ... on training data that is past metric data, learns a trend that is a tendency of a behavior of the metric data, and generates trend prediction data, subtracts the trend prediction data from the training data, and generates residual data indicating relative values of the training data to the trend prediction data, performs ... on the residual data, calculates event prediction data that is predicted values of time series data in an intended period including a past certain period on a basis of actual measured value data indicating values of the time series data in the past certain period, the data including information relating to non-equidistant events occurring in unequal and fluctuating time intervals, and generates an event prediction model, wherein the prediction utilizes explanatory variables to predict the non-equidistant events, calculates, using the trend prediction data and the event prediction data, prediction result data, and  determines whether a base line shift occurs on the basis of a difference between the training data and the prediction result data in a terminal period of the training data, and on an occurrence of the base line shift, shifts the prediction result data in a future period to generate prediction data in such a manner that the prediction result data in an initial period of the future period is closer to the data in the terminal period of the past period, wherein the ...uses data from the past certain period to calculate the trend prediction data of the data from the past certain period, and 
wherein the trend prediction data is used to calculate the event prediction data, such that with each iteration the event prediction data is improved…, under the broadest reasonable interpretation, is directed to mathematical concepts. 

Accordingly, the claims are directed to a mental process and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 10: apparatus comprising: a memory for storing data; an input/output device; and a processor, operatively coupled to and in communication with the memory and the input/output device, the processor, input/output device, machine learning, processor, a processor operatively coupled to and in communication with a memory and an input/output device, based upon information received from the input/output device

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 

Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least [0024] In FIG. 2, the management server 101 can be realized using, for example, a commonly used computing machine.   The management server 101 includes herein a central processing unit (CPU) 201, a memory 202, an auxiliary storage device 203, a communication interface 204, a media interface 205, and an input/output device 206. [0025] The auxiliary storage device 203 is an apparatus that records data in a data writable and readable fashion, and stores a program for specifying operations of the CPU 201 and the like. The communication interface 204 communicates with an external apparatus such as the console 105 via the network 103. The media interface 205 writes and reads data to and from an external  recording medium 207. The input/output device 206 is connected to the console 105 operating the management server 101. [0026] The CPU 201 reads the program for specifying the operations of the management server 101 from the auxiliary storage device 203 to the memory 202, and executes the program using the memory 202, thereby realizing the interface 111, the data acquisition section 112, the future prediction section 113, and the analysis result display section 114 depicted in FIG. 1.    It is noted that the program may be stored in the auxiliary storage device 203 in advance,  acquired   from   the  external   apparatus  via   the communication interface 204 when needed, or acquired from the external recording medium 207 via the media interface 205. Examples of the external recording medium 207 include a hard disc, a solid state drive (SSD), an integrated circuit (IC) card, a secure digital (SD) memory card, and a digital versatile disc (DVD). [0027] It is noted that part of or all of configurations, functions, and the like of the management server 101 may be realized by hardware by, for example, being designed with an integrated circuit. [0093] A person skilled in the art can carry out the present disclosure in various other manners, as required by the Berkheimer Memo.




Unlike Amdoc, the present limitations are directed to abstract idea as described above with respect to the first prong of Step 2A, i.e. mental process (i.e. human receive data, human observing data, human making trend prediction on observed data), mathematical concepts (i.e. human making trend predictions from observation), generally linked to a technical environment, i.e. computer, as analyzed under Step 2A Prong 2. Thus, the claims are not “an improvement in the functioning of a computer, or an improvement to other technology or technical field” and do not integrate the recited abstract idea into a practical application.  Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 





Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejection necessitated by Applicant’s amendments.





Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 (similarly 10) recite,
“A time series data prediction ...: 
receives information from the ..., performs ... on training data that is past metric data, learns a trend that is a tendency of a behavior of the metric data, and generates trend prediction data, 
subtracts the trend prediction data from the training data, and generates residual data indicating relative values of the training data to the trend prediction data, 
performs ... on the residual data, calculates event prediction data that is predicted values of time series data in an intended period including a past certain period on a basis of actual measured value data indicating values of the time series data in the past certain period, the data including information relating to non-equidistant events occurring in unequal and fluctuating time intervals, and generates an event prediction model, wherein the prediction utilizes explanatory variables to predict the non-equidistant events,
calculates, using the trend prediction data and the event prediction data, prediction result data, and  
determines whether a base line shift occurs on the basis of a difference between the training data and the prediction result data in a terminal period of the training data, and on an occurrence of the base line shift, shifts the prediction result data in a future period to generate prediction data in such a manner that the prediction result data in an initial period of the future period is closer to the data in the terminal period of the past period, 
wherein the ...uses data from the past certain period to calculate the trend prediction data of the data from the past certain period, and 
wherein the trend prediction data is used to calculate the event prediction data, such that with each iteration the event prediction data is improved”  


Analyzing under Step 2A, Prong 1:
The limitations regarding, …receives information from the ..., performs ... on training data that is past metric data, learns a trend that is a tendency of a behavior of the metric data, and generates trend prediction data, subtracts the trend prediction data from the training data, and generates residual data indicating relative values of the training data to the trend prediction data, performs ... on the residual data, calculates event prediction data that is predicted values of time series data in an intended period including a past certain period on a basis of actual measured value data indicating values of the time series data in the past certain period, the data including information relating to non-equidistant events occurring in unequal and fluctuating time intervals, and generates an event prediction model, wherein the prediction utilizes explanatory variables to predict the non-equidistant events, calculates, using the trend prediction data and the event prediction data, prediction result data, and  determines whether a base line shift occurs on the basis of a difference between the training data and the prediction result data in a terminal period of the training data, and on an occurrence of the base line shift, shifts the prediction result data in a future period to generate prediction data in such a manner that the prediction result data in an initial period of the future period is closer to the data in the terminal period of the past period, wherein the ...uses data from the past certain period to calculate the trend prediction data of the data from the past certain period, and wherein the trend prediction data is used to calculate the event prediction data, such that with each iteration the event prediction data is improved…, under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind with pen and paper to, …receives information from the ..., performs ... on training data that is past metric data, learns a trend that is a tendency of a behavior of the metric data, and generates trend prediction data, subtracts the trend prediction data from the training data, and generates residual data indicating relative values of the training data to the trend prediction data, performs ... on the residual data, calculates event prediction data that is predicted values of time series data in an intended period including a past certain period on a basis of actual measured value data indicating values of the time series data in the past certain period, the data including information relating to non-equidistant events occurring in unequal and fluctuating time intervals, and generates an event prediction model, wherein the prediction utilizes explanatory variables to predict the non-equidistant events, calculates, using the trend prediction data and the event prediction data, prediction result data, and  determines whether a base line shift occurs on the basis of a difference between the training data and the prediction result data in a terminal period of the training data, and on an occurrence of the base line shift, shifts the prediction result data in a future period to generate prediction data in such a manner that the prediction result data in an initial period of the future period is closer to the data in the terminal period of the past period, wherein the ...uses data from the past certain period to calculate the trend prediction data of the data from the past certain period, and wherein the trend prediction data is used to calculate the event prediction data, such that with each iteration the event prediction data is improved…; therefore, the claims are directed to a mental process. 

Further, …performs ... on training data that is past metric data, learns a trend that is a tendency of a behavior of the metric data, and generates trend prediction data, subtracts the trend prediction data from the training data, and generates residual data indicating relative values of the training data to the trend prediction data, performs ... on the residual data, calculates event prediction data that is predicted values of time series data in an intended period including a past certain period on a basis of actual measured value data indicating values of the time series data in the past certain period, the data including information relating to non-equidistant events occurring in unequal and fluctuating time intervals, and generates an event prediction model, wherein the prediction utilizes explanatory variables to predict the non-equidistant events, calculates, using the trend prediction data and the event prediction data, prediction result data, and  determines whether a base line shift occurs on the basis of a difference between the training data and the prediction result data in a terminal period of the training data, and on an occurrence of the base line shift, shifts the prediction result data in a future period to generate prediction data in such a manner that the prediction result data in an initial period of the future period is closer to the data in the terminal period of the past period, wherein the ...uses data from the past certain period to calculate the trend prediction data of the data from the past certain period, and 
wherein the trend prediction data is used to calculate the event prediction data, such that with each iteration the event prediction data is improved…, under the broadest reasonable interpretation, is directed to mathematical concepts. 

Accordingly, the claims are directed to a mental process and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 10: apparatus comprising: a memory for storing data; an input/output device; and a processor, operatively coupled to and in communication with the memory and the input/output device, the processor, input/output device, machine learning, processor, a processor operatively coupled to and in communication with a memory and an input/output device, based upon information received from the input/output device

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least [0024] In FIG. 2, the management server 101 can be realized using, for example, a commonly used computing machine.   The management server 101 includes herein a central processing unit (CPU) 201, a memory 202, an auxiliary storage device 203, a communication interface 204, a media interface 205, and an input/output device 206. [0025] The auxiliary storage device 203 is an apparatus that records data in a data writable and readable fashion, and stores a program for specifying operations of the CPU 201 and the like. The communication interface 204 communicates with an external apparatus such as the console 105 via the network 103. The media interface 205 writes and reads data to and from an external  recording medium 207. The input/output device 206 is connected to the console 105 operating the management server 101. [0026] The CPU 201 reads the program for specifying the operations of the management server 101 from the auxiliary storage device 203 to the memory 202, and executes the program using the memory 202, thereby realizing the interface 111, the data acquisition section 112, the future prediction section 113, and the analysis result display section 114 depicted in FIG. 1.    It is noted that the program may be stored in the auxiliary storage device 203 in advance,  acquired   from   the  external   apparatus  via   the communication interface 204 when needed, or acquired from the external recording medium 207 via the media interface 205. Examples of the external recording medium 207 include a hard disc, a solid state drive (SSD), an integrated circuit (IC) card, a secure digital (SD) memory card, and a digital versatile disc (DVD). [0027] It is noted that part of or all of configurations, functions, and the like of the management server 101 may be realized by hardware by, for example, being designed with an integrated circuit. [0093] A person skilled in the art can carry out the present disclosure in various other manners, as required by the Berkheimer Memo.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable by WIPO Publication to WO2017212880A1 to Utsumi et al., (hereinafter referred to as “Utsumi”) in view of CN Patent Publication to CN109542740A to Wang et al. (hereinafter referred to as “Wang”)

As per Claim 1, Utsumi teaches: 1. (Currently Amended) A time series data prediction apparatus comprising: a memory for storing data; an input/output device; and a processor, operatively coupled to and in communication with the memory and the input/output device, the processor: ([pg3 ln52-59][pg4 ln5-25])
receives information from the input/output device, ([pg2 ln53-67])
performs machine learning on training data that is past metric data, learns a trend that is a tendency of a behavior of the metric data, and generates trend prediction data, (in at least [pg11 ln44-52] when the processes of the clustering unit 251 A 1 and the profiling unit 251 A 2 shown in FIG.5 are applied to the error model identifying unit 251 B 2, the weight value is applied to a decision tree learning algorithm such as CART, ID 3, random forest and the like...the past period having a high correlation with the prediction period is, for example, the most recent past day of the prediction target date, the case where there is a seasonal periodicity in the variation of the prediction 50 target, the past date of the same season as the prediction target date, and the like. That is, the weight value Wi for data of a certain past day i is given as a function of the prediction period and the correlation Ci as in the expression (1).)
subtracts the trend prediction data from the training data, and generates residual data indicating relative values of the training data to the trend prediction data, (in at least [pg17 ln36-43] the prediction calculation result switching unit 252 B 8 compares a plurality of prediction calculation results (preliminary prediction calculation results) which are calculated and outputted at a certain past time point and respective prediction calculation results (The latest prediction calculation result) may be compared. By this comparison, the prediction calculation result applied to the prediction target period may be determined. Specifically, an error, which is the difference between each predicted calculation result of each of a plurality of prediction calculation results and the latest prediction calculation result, is calculated, and a prediction calculation result with the smallest error is applied to the prediction target period This is the result of calculation.)
performs machine learning on the residual data, calculates event prediction data that is predicted values of time series data in an intended period including a past certain period on a basis of actual measured value data indicating values of the time series data in the past certain period, the data including information relating to non-equidistant events occurring in unequal and fluctuating time intervals, and generates an event prediction model, wherein the prediction utilizes explanatory variables to predict the non-equidistant events, (in at least [pg4 ln1-37] The data prediction system 12 is composed of a prediction calculation device 2 and a data management device 3….Explanatory variable past measurement data 352 A is data including weather data such as temperature, humidity, solar radiation, wind speed, atmospheric pressure, and the like and data indicating occurrence / nonexistence of a sudden event such as a typhoon or an event. The explanatory variable past measurement data 352 A is data including prediction target past measurement data 351 A such as the number of consumers of energy and the number of communication terminals connected to the communication base station, prediction target past measurement data 351 A itself [pg4 ln49-53] The prediction calculation unit 251 calculates a difference or the like based on the prediction target past measurement data 351 A including the latest measurement value to calculate a prediction error and models an occurrence tendency of the prediction error. As a result, the prediction calculation unit 251 calculates the error amount of the first prediction at an arbitrary future time point and corrects the first prediction calculation result with the calculated future error amount. [pg7 ln 41-45] the time clustering unit 251 A 12 divides the time series data of the total value for each generated measurement point cluster at the time granularity preset via the information input / output terminal 4. The time granularity is, for example, a granularity of 24 hour unit, a granularity of 1 year or a granularity of arbitrary time preset via the information input / output terminal 4.
calculates, using the trend prediction data and the event prediction data, prediction result data, and  (in at least [pg5 ln48-59] the prediction calculation device 2 compares the second prediction calculation result data 304 outputted from the second prediction calculation portion 251 </ b> B and the first prediction calculation result data 302 output from the first prediction calculation portion 251 < And inputs it to the predicted value correcting unit 252...The prediction calculation device 2 corrects the first prediction calculation result data 302 by the second prediction calculation result data 304, outputs the third prediction calculation result data 305, and transmits it to the plan creation / execution management device 5.…The first, second, and third prediction calculation result data 302, 304, and 305 calculate data of a section indicating a fluctuation range of the predicted value, or predicted value, in addition to future predicted values ​​of the prediction target past measurement data 351 </ b> A And a data of its coefficient value. [ln6 ln33-52] the second prediction calculation section 251B of the prediction calculation section 251 obtains the prediction value from the prediction calculation result data 253A from the first prediction calculation result data 302 of the predetermined past period. The second predictive computation unit 251 B acquires the actual measurement value of the same period from the prediction target past measurement data 351 A or the latest observation data 303 acquired from the data observation device 6. The second prediction calculation unit 251B calculates first prediction error data (error sequence 310) as a difference between the predicted value and the actual measurement value (S402)…A model of the occurrence tendency of the error is created from the calculated first prediction error data and an error amount of the first prediction in a predetermined future period is calculated as the second prediction calculation result data 304 from the created model (S 403)...on the basis of the second prediction calculation result data 304 calculated by the second prediction calculation section 251 B, the prediction value correction section 252 outputs the first prediction calculation result data 302 calculated by the first prediction calculation section 251 A And calculates the third predicted calculation result data 305 (S404).)
... on the basis of a difference between the training data and the prediction result data in a terminal period of the training data, and ..., shifts the prediction result data in a future period to generate prediction data in such a manner that the prediction result data in an initial period of the future period is closer to the data in the terminal period of the past period, (in at least [pg12 ln20-35] In FIG. 8, it is assumed that the latest observation data is collected two periods later than "current 306". Therefore, in the second prediction calculation section 251 B, as the prediction error confirmed at the "present 306" time point, a series of errors shown in the "error series 310 of the first prediction calculation result" in the lower part of FIG. 8 is calculated...the generation of the error occurrence tendency model performed by the second prediction calculation unit 251 B may be performed by a known method such as a time series analysis method using an AR model or an ARIMA model as described above And the method shown in FIG. 5 and FIG. 6 may be applied as described above. Finally, the predicted value correction unit 252 adds the "second prediction calculation result data 304" to the "first prediction calculation result data 302", thereby outputting the "third prediction calculation result data 305"  [pg17 ln56-pg18 ln27] in the upper part of FIG. 15 are input to the prediction calculation result correction section 252 B 9. The prediction calculation result correction unit 252 B 9 corrects other prediction calculation result data based on the prediction calculation result data set in advance...A specific correction process may be, for example, a process of correcting so as to minimize the least square residual sum for each same time. The first predicted calculation result data 302 after the correction processing is shown in the lower part of FIG. 14, and the predicted calculation result data after the correction is outputted as the fifth predicted calculation result data 503 D. Here, the prediction calculation result data serving as a reference in the correction processing may be set via, for example, the information input / output terminal 4, or may be set by using the prediction calculation result data to be applied calculated by the applied prediction calculation result determination unit 252 B 7 May be used as prediction calculation result data...The explanation has been given in the case where two pieces of the first and fourth predicted calculation result data 302 and 701 are inputted. However, when the third predicted calculation result data 305 is also inputted, the reference is likewise set And performs correction processing based on the prediction calculation result data. The fifth predicted calculation result data 503 D outputted by the second predicted value correction unit 252 B in the present embodiment is the fourth predicted calculation result data 302, 305 or 701 as the corrected first, third or reference Or the arithmetic mean value for each time of day. Further, the fifth predicted calculation result data 503 D output from the second predicted value correction unit 252 B may be the first, third, or fourth post correction fourth prediction calculation result data 302, 305 or 701.)
wherein the processor uses data from the past certain period to calculate the trend prediction data of the data from the past certain period, and (in at least [pg18 ln53-58] the stationarity test unit (hereinafter referred to as error sequence test unit) 254A calculates the prediction calculation result (prediction calculation result) from the prediction target past measurement data351A and the first, sixth and seventh prediction calculation result data 302, 1501 and 1502 To generate a sequence of prediction errors. Next, the error sequence verification unit 254A performs a test as to whether the series of prediction errors of each prediction calculation result is a steady sequence or calculates a numerical value indicating the degree of continuity of a sequence of prediction errors of each prediction calculation result. [pg19 ln4-9] the data selection unit (hereinafter referred to as a prediction calculation result data switching unit) 254 5 B inputs to the second prediction calculation unit 251 B based on the determination result calculated by the error sequence verification unit 254 A or the numerical value indicating the degree of continuity And selects and outputs the prediction calculation result data. The prediction calculation result data is selected from prediction calculation result data 253 A which is the first, sixth or seventh prediction calculation result data and first, sixth or seventh past prediction calculation result data.)
wherein the trend prediction data is used to calculate the event prediction data, such that with each iteration the event prediction data is improved.  (in at least [pg19 ln10-20] the operation of the prediction calculation result data selecting section 254 is completed. The prediction error sequence of the prediction calculation result data selected and output by the prediction calculation result data selection unit 254 is a sequence close to the most stationary sequence among the stationary series or the prediction errors of each prediction calculation result data. Therefore, it is possible to obtain the effect that the prediction accuracy of the second prediction calculation result data calculated by the second prediction calculation section 251 B is improved, and therefore the prediction accuracy of the corrected  third prediction calculation result data is improved)

Although implied, Utsumi does not expressly disclose the following limitations, which however, are taught by Wang,
...data indicating values of the time series data in the past certain period, the data including information relating to non-equidistant events occurring in unequal and fluctuating time intervals... wherein the prediction utilizes explanatory variables to predict the non-equidistant events (in at least [pg5 para12] the alarm system provides a solution for integrating dynamic machine baseline prediction by implementing a plurality of machine learning methods, and the alarm system selects an appropriate machine learning method from the plurality of machine learning methods as a predictive model to historical data. Processing and predicting the corresponding dynamic baseline helps to improve the prediction accuracy of the dynamic baseline. [pg8 para9] for historical data sequentially arranged in time series, the alarm system moves the m windows of the length in time series so that the SG differentiator can repeat the intra-window by local least squares (LS). The historical data implements a local polynomial fitting, and the order of the polynomial is the smoothing order p described above; since the smoothing process of the historical data can be realized in the fitting process, the obtained local polynomial can be called a smoothing polynomial [pg9 para6] FIG. 7 is a schematic diagram of an abnormal monitoring of throughput of a data center according to an exemplary embodiment. As shown in FIG. 7, by using the abnormal monitoring scheme of this specification, accurate abnormal monitoring of the throughput of the data center can be achieved. For example, in Table 1 below, Sample 1, Sample 2, and Sample 3 are three samples for abnormal monitoring of data center throughput using the anomaly monitoring scheme of this specification, each sample containing 1,440 actual values; From the accuracy, recall rate, false positive rate and comprehensive evaluation indicators (such as F1-score, that is, F1 score) and other dimensions to judge the effect of abnormal monitoring, it can be seen that the abnormal monitoring program of this specification can not only effectively identify abnormalities, It also maintains a low false positive rate and meets the actual monitoring needs of the data center.)
determines whether a base line shift occurs on the basis of a difference between ... on an occurrence of the base line shift, shifts the prediction result data in a future period to generate prediction data in such a manner that the prediction result data in an initial period of the future period is closer to the data in the terminal period of the past period, (in at least [pg7 para1-11] the present specification proposes a correction to the Z-score model in the related art to process the historical data by the modified Z-score model. The correction may include: adjusting the abnormality determination threshold from "3" to "3.5" for the "three-sigma" rule adopted by the Z-score model in the related art, that is, the absolute value of the score Mi corresponding to any time point i When the value is greater than 3.5 (ie, |Mi|⟩3.5), the time point i can be marked as abnormal, which can improve the elimination effect of the absolute median (MAD) on the extreme points and avoid the negative impact of the extreme points on the statistical distribution of the data. To help improve the prediction accuracy of dynamic baselines. [pg9 para1-5] the second derivative of the dynamic baseline is the second derivative of the baseline value corresponding to each time point on the dynamic baseline. The second derivative of the actual data is the second derivative of the actual data corresponding to the actual value at each time point. The absolute difference Differ_sg is used to represent the difference in curvature between the dynamic baseline and the actual data...the alarm system may move the sliding window of the preset length in a time series, and implement a local maximum method for the baseline value in the sliding window in the dynamic baseline to determine a local maximum value in the sliding window. As a local peak; similarly, by moving the sliding window over time series, the local maximum method can be reused to determine local peaks in the baseline values within the sliding window. Then, the alarm system may use a preset area in the vicinity of each local peak as a peak area, for example, the preset area may include an adjacent time point, a time point where the interval is not greater than a preset interval, and the like, which is not limited in this specification)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Utsumi by, ...by collecting data of performance indicators of the monitored system in the system (ie, performance data), and comparing the performance data with a predefined performance threshold, the performance data may be judged correspondingly if the performance data does not meet the performance threshold ...the alarm system provides a solution for integrating dynamic machine baseline prediction by implementing a plurality of machine learning methods, and the alarm system selects an appropriate machine learning method from the plurality of machine learning methods as a predictive model to historical data. Processing and predicting the corresponding dynamic baseline helps to improve the prediction accuracy of the dynamic baseline. [pg8 para9] for historical data sequentially arranged in time series, the alarm system moves the m windows of the length in time series so that the SG differentiator can repeat the intra-window by local least squares (LS). The historical data implements a local polynomial fitting, and the order of the polynomial is the smoothing order p described above; since the smoothing process of the historical data can be realized in the fitting process, the obtained local polynomial can be called a smoothing polynomial...FIG. 7 is a schematic diagram of an abnormal monitoring of throughput of a data center according to an exemplary embodiment. As shown in FIG. 7, by using the abnormal monitoring scheme of this specification, accurate abnormal monitoring of the throughput of the data center can be achieved. For example, in Table 1 below, Sample 1, Sample 2, and Sample 3 are three samples for abnormal monitoring of data center throughput using the anomaly monitoring scheme of this specification, each sample containing 1,440 actual values; From the accuracy, recall rate, false positive rate and comprehensive evaluation indicators (such as F1-score, that is, F1 score) and other dimensions to judge the effect of abnormal monitoring, it can be seen that the abnormal monitoring program of this specification can not only effectively identify abnormalities, It also maintains a low false positive rate and meets the actual monitoring needs of the data center...the present specification proposes a correction to the Z-score model in the related art to process the historical data by the modified Z-score model. The correction may include: adjusting the abnormality determination threshold from "3" to "3.5" for the "three-sigma" rule adopted by the Z-score model in the related art, that is, the absolute value of the score Mi corresponding to any time point i When the value is greater than 3.5 (ie, |Mi|⟩3.5), the time point i can be marked as abnormal, which can improve the elimination effect of the absolute median (MAD) on the extreme points and avoid the negative impact of the extreme points on the statistical distribution of the data. To help improve the prediction accuracy of dynamic baselines...the second derivative of the dynamic baseline is the second derivative of the baseline value corresponding to each time point on the dynamic baseline. The second derivative of the actual data is the second derivative of the actual data corresponding to the actual value at each time point. The absolute difference Differ_sg is used to represent the difference in curvature between the dynamic baseline and the actual data...the alarm system may move the sliding window of the preset length in a time series, and implement a local maximum method for the baseline value in the sliding window in the dynamic baseline to determine a local maximum value in the sliding window. As a local peak; similarly, by moving the sliding window over time series, the local maximum method can be reused to determine local peaks in the baseline values within the sliding window. Then, the alarm system may use a preset area in the vicinity of each local peak as a peak area, for example, the preset area may include an adjacent time point, a time point where the interval is not greater than a preset interval, and the like, which is not limited in this specification..., as taught by Wang, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Utsumi with the motivation of, …configuring an alarm mechanism in the data center and other systems, you can monitor the running status of the monitored system in the system to detect and resolve abnormal conditions that may occur in the monitored system...by optimizing and improving the abnormality detection scheme of the alarm system 14, the monitoring operation can be more accurate and sensitive, and avoiding the false alarm of abnormality, thereby causing waste of human resources or other resources of the staff. To ensure the normal operation of the data center. Among them, the data center is only one application object of the anomaly detection scheme provided in the present specification; in fact, in addition to the data center, the anomaly detection scheme of the present specification can be applied to any other electronic device, structure or system, this specification...to improve the prediction accuracy of the predicted baseline...To improve the accuracy of abnormal monitoring...helps to improve the accuracy of the alarm system for the corresponding performance indicators by ensuring the integrity of the historical data corresponding to each performance indicator in time series, and avoids false positives or false negatives at abnormal time points...corresponding dynamic baseline helps to improve the prediction accuracy of the dynamic baseline....can improve the elimination effect of the absolute median (MAD) on the extreme points and avoid the negative impact of the extreme points on the statistical distribution of the data. To help improve the prediction accuracy of dynamic baselines..., as recited in Wang.

As per Claim 2, Utsumi teaches: (Currently Amended) The time series data prediction apparatus according to claim 1, wherein the processor: 
calculates the trend prediction data indicating a tendency of the time series data in the intended period on the basis of the actual measured value data; and (in at least [pg6 ln41-45] A model of the occurrence tendency of the error is created from the calculated first prediction error data and an error amount of the first prediction in a predetermined future period is calculated as the second prediction calculation result data 304 from the created model (S 403). The method used by the second prediction calculation section 251 B for prediction is the same as the method used by the above-described first prediction calculation section 251 A for prediction [pg10 ln51-55] The second prediction calculation section 251 B in the present embodiment generates a model of error generation tendency, predicts a sequence of error amounts of the first prediction in a period to be predicted from the generated model, and calculates a second prediction calculation result And outputs it as data 304. The error occurrence tendency model is based on the prediction error sequence calculated by the first prediction calculation unit 251A up to the present. [pg11 ln1-10] the error sequence generation unit 251 B 1 first calculates a time series 310 B of prediction errors, which is a difference between the first prediction calculation result data 302 and the latest observation data 303. The error sequence generation unit 251 B 1 also generates a time series 310 A of prediction errors which is a difference between the prediction calculation result data 253 A which is the first prediction calculation result data 302 in a predetermined past period and the prediction target past measurement data 351 A in the same past period . The error sequence generation unit 251 B 1 connects the series of both prediction errors as an error sequence 310 which is one time series data.)
calculates relative value data indicating relative values of the actual measured value data to the trend prediction data in the certain period, wherein the processor calculates: the event prediction data on a basis of the relative value data, and the correction section shifts each value of the event prediction data using the trend prediction data as the difference. (in at least [pg11 ln10-29] Next, the error model identifying unit 251 B 2(i.e. trend removal section) uses the time series analysis method to determine the degree in the time series model such as the AR model or the ARIMA model and estimate the coefficients(i.e. relative value data). For the determination of the degree, Akaike information criterion (AIC) under several orders is calculated, and using a known method such that the degree to which the Akaike information criterion value is the smallest is applied…The error prediction amount calculation unit 251 B 3 calculates the prediction value of the time series error amount of the first prediction calculation result in the prediction target period using the generated model and outputs it as the second prediction calculation result data 304…With the above processing, the second prediction calculation processing in the present embodiment is completed. When the first prediction calculation is performed at predetermined intervals such as every 24 hours, for example, the series of prediction errors may be discontinuous at the boundary of the period. When performing the second prediction calculation based on the discontinuous series, it becomes impossible to obtain an appropriate second prediction calculation result. Therefore, it is possible to perform the second prediction calculation after removing the discontinuity point of the series of prediction errors (the point discontinuous at the break of the section of the engine), for example, by smoothing processing or the like. [pg12 ln11-35] FIG. 8 shows the prediction calculation result and the actual observation result (upper part of FIG. 8) in a certain period and the error amount of prediction in the same period (lower part of FIG. 8).　The upper graph of FIG. 8 shows the relationship between "first prediction calculation result data 302 and prediction calculation result data 253 A" calculated by the first prediction calculation unit 251 A (i.e. event calculation section), and "prediction target past measurement data 351 A" and " Data 303 "is obtained…the second predictive computing section 251 B generates a model of the occurrence tendency of errors from this error series, so that the error amount of the first prediction computation up to the future period preset via the information input / output terminal 4 is set to , And calculates it as "second predictive calculation result data 304" shown in FIG.…the generation of the error occurrence tendency model performed by the second prediction calculation unit 251 B may be performed by a known method such as a time series analysis method using an AR model or an ARIMA model as described above And the method shown in FIG. 5 and FIG. 6 may be applied as described above. Finally, the predicted value correction unit 252 (i.e. correction section) adds the "second prediction calculation result data 304" to the "first prediction calculation result data 302", thereby outputting the "third prediction calculation result data 305)

As per Claim 3, Utsumi teaches: (Previously Presented) The time series data prediction apparatus according to claim 2, wherein the processor: 
generates a trend prediction model with elapsed time assumed as explanatory variables and values of the time series data assumed as objective variables on the basis of the actual measured value data, and calculates the trend prediction data using the trend prediction model. (in at least [pg12 ln11-43] FIG. 8 shows the prediction calculation result and the actual observation result (upper part of FIG. 8) in a certain period and the error amount of prediction in the same period (lower part of FIG. 8). Also, the current time at which the data prediction system 12…In FIG. 8, it is assumed that the latest observation data is collected two periods later than "current 306" (i.e. elapsed time assumed as explanatory variables)…The upper graph of FIG. 8 shows the relationship between "first prediction calculation result data 302 and prediction calculation result data 253 A" calculated by the first prediction calculation unit 251 A, and "prediction target past measurement data 351 A" (i.e. objective variables on the basis of the actual measured value data) and " Data 303 "is obtained….the second predictive computing section 251 B generates a model of the occurrence tendency of errors from this error series, so that the error amount of the first prediction computation up to the future period preset via the information input / output terminal 4 is set to , And calculates it as "second predictive calculation result data 304" shown in FIG… the fluctuation of the prediction target data, which is difficult to explain by the result of the first prediction computation unit 251 A that performs prediction using the explanatory variable data 301, is modeled by the second prediction computation unit 251 B and predicted. By correcting the first prediction calculation result data 302 of the first prediction calculation unit 251 A with the second prediction calculation result data 304 which is the result of the prediction, even the variation component difficult to explain with the main explanatory variable Realize reflected predictions. The third predicted calculation result data 305 is output as a result of prediction. )


As per Claim 4, Utsumi teaches: (Original)The time series data prediction apparatus according to claim 3, 
wherein the trend prediction model is a linear regression model. (in at least [pg6 ln22-45]  Known methods include a prediction method using a single regression model or a multiple regression model, a prediction method using a neural network, and a prediction method using a time series analysis such as an AR model or an ARIMA model. [pg12 ln30-35] the generation of the error occurrence tendency model performed by the second prediction calculation unit 251 B may be performed by a known method such as a time series analysis method using an AR model or an ARIMA model as described above)  


As per Claim 5, Utsumi teaches: (Currently Amended) The time series data prediction apparatus according to claim 2, wherein the processor: 
generates the event prediction model with calendar information assumed as explanatory variables and values of the time series data assumed as objective variables on the basis of the relative value data, and calculates the event prediction data using the event prediction model.  (in at least [pg11 ln54-58] FIG. 21 shows a conceptual diagram of the effect. First, the prediction error in the first prediction calculation result is as shown in the graph 851 for the full year. Among them, the graph 853 of the data for the most recent seven days of the prediction target date shows the error mode of the first prediction for each day with respect to the graph 852 of the data on the prediction target date and the seven days from the same month of the previous year)


As per Claim 6, Utsumi teaches: (Original) The time series data prediction apparatus according to claim 5, 
wherein the event prediction model includes a decision tree model. (in at least [pg6 ln12-20] the first prediction calculation unit 251 A of the prediction calculation unit 251 obtains and receives the prediction target past measurement data 351 A and the explanatory variable past measurement data 352 A from the data management device 3. Next, based on the correlation between the value of the prediction target past measurement data 351 A and the value of the explanatory variable such as the calendar date of the explanatory variable past measurement data 352 A and the weather information, the first prediction calculation unit 251 A calculates the information input / output terminal 4 And calculates the first predicted calculation result data 302 at a plurality of future time points preset in advance through the above-described processing. Thereafter, the first predictive computation unit 251 A additionally records the prediction computation result data 253 A of the prediction computation result data storage unit 253 (S 401).  [pg11 ln44-46] clustering unit 251 A 1 and the profiling unit 251 A 2 shown in FIG. 5 are applied to the error model identifying unit 251 B 2, the weight value is applied to a decision tree learning algorithm such as CART, ID 3, random forest and the like. )


As per Claim 8
shifts each value of the event prediction data in and after the certain period in response to the difference between the actual measured value data and the event prediction data in a terminal period including an end of the certain period. (in at least [pg12 ln11-28] FIG. 8 shows the prediction calculation result and the actual observation result (upper part of FIG. 8) in a certain period and the error amount of prediction in the same period (lower part of FIG. 8). Also, the current time at which the data prediction system 12 in this embodiment is operating is indicated as "current 306" in the figure…In FIG. 8, it is assumed that the latest observation data is collected two periods later than "current 306". Therefore, in the second prediction calculation f 251 B, as the prediction error confirmed at the "present 306" time point, a series of errors shown in the "error series 310 of the first prediction calculation result" in the lower part of FIG. 8 is calculated.)


As per Claim 10, for a method (see at least Utsumi [pg1 ln11]), substantially recite the subject matter of Claim 1 and are rejected based on the same reasoning and rationale.



Claims 7, 9  is/are rejected under 35 U.S.C. 103 as being unpatentable by WIPO Publication to WO2017212880A1 to Utsumi et al., (hereinafter referred to as “Utsumi”) in view of CN Patent Publication to CN109542740A to Wang et al. (hereinafter referred to as “Wang”) in view of US Patent Publication to US20140156570A1 to Randerath et al. (hereinafter referred to as “Randerath”)

As per Claim 7, Utsumi teaches: (Previously Presented) The time series data prediction apparatus according to claim 6, 
wherein the decision tree model includes … calculating candidate data that serves as a candidate of the event prediction data, and the processor calculates, as values of the event prediction data…. (in at least [pg12 ln30-36] the generation of the error occurrence tendency model performed by the second prediction calculation unit 251 B may be performed by a known method such as a time series analysis method using an AR model or an ARIMA model as described above And the method shown in FIG. 5 and FIG. 6 may be applied as described above. Finally, the predicted value correction unit 252 adds the "second prediction calculation result data 304" to the "first prediction calculation result data 302", thereby outputting the "third prediction calculation result data 305")

Although implied, Utsumi in view of Wang does not expressly disclose the following limitations, which however, are taught by Randerath,
wherein the decision tree model includes a plurality of decision trees each calculating candidate data that serves as a candidate of the event prediction data, and the event calculation section calculates, as values of the event prediction data, a lower limit, a representative value, and an upper limit on a basis of a plurality of pieces of candidate data calculated by the decision trees (in at least [0040] at the start, that is to say at the beginning of the determination of the feature vector, which is provided for generating a decision tree, random values are determined as the parameter set. This parameter set determines the calculation of the feature vector. Using the training data and the parameter set, an increasingly optimised decision tree is then iteratively calculated starting from the random values until an error of the decision trees falls below a predetermined threshold value… a parameter set is optimised until a stable value results. A stable value can then be available if, for example, the parameter set no longer changes. A starting point is then that this determined and thus optimised parameter set is optimised in relation to the decision tree and the training data. The parameter set typically changes with each iteration of the optimisation, the change typically becoming increasingly smaller with increasing iteration… The termination criterion, with which the iteration for determining the optimised parameter set is concluded, is a function of the respectively selected termination criteria. For example, a highest accuracy in the optimisation algorithm used can also be provided as the termination criterion. )

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Utsumi in view of Wang by, …providing an optimised decision tree, the input node of which is provided for inputting an input vector, the nodes of which contain the data points of a respective input vector and the leaves of which each contain an extrapolation function; iteratively calculating future data points by a respective time-dependent series of data points being inputted into the decision tree as an input vector and the decision tree calculating therefrom a data point subsequent to the last data point of the input vector in an automated manner, the calculated subsequent data point being added to the time-dependent series of data points in order to be used as a new input vector for the next iteration step…generating a decision tree, random values are determined as the parameter set. This parameter set determines the calculation of the feature vector. Using the training data and the parameter set, an increasingly optimised decision tree is then iteratively calculated starting from the random values until an error of the decision trees falls below a predetermined threshold value… a parameter set is optimised until a stable value results. A stable value can then be available if, for example, the parameter set no longer changes. A starting point is then that this determined and thus optimised parameter set is optimised in relation to the decision tree and the training data. The parameter set typically changes with each iteration of the optimisation, the change typically becoming increasingly smaller with increasing iteration… The termination criterion, with which the iteration for determining the optimised parameter set is concluded, is a function of the respectively selected termination criteria. For example, a highest accuracy in the optimisation algorithm used can also be provided as the termination criterion…, as taught by Randerath, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Utsumi in view of Wang with the motivation of, …the analysis with respect to the future development of these data, that is to say what is known as trend prediction, is a wide-ranging field of application…to better interpret measured data or also data determined …used for trend prediction in order to be able to make and verify statements relating to the trend of the measured data…is ensured that the respective components and systems are sufficiently safe and functional until the next maintenance interval…due to unnecessary maintenance which is nevertheless carried out without knowledge of the actual circumstances, additional costs are incurred…to provide improved trend prediction for a component or system…By means of a suitable learning or training concept, which is applied to the decision tree, said decision tree can be further optimised to the present conditions in such a way the selection of the extrapolation function used for the trend analysis is optimised. It is thus possible to carry out trend analysis and trend prediction, which are adapted to the given circumstances, which already take into account the dynamic behaviour of the system to be examined or the component to be examined. In this way, in particular the reliability of the trend analysis and the trend prediction is increased with respect to a long-term prediction…, it is now possible to determine future servicing times in an advantageous manner in such a way that said times are adapted to the respective actual conditions of the examined system or component. In this way, it is possible to align future servicing and maintenance periods to the actual conditions in a very precise manner, without having to carry out a previous, precise survey of the condition of the analysis of the system or examined component. In particular, unnecessary servicing is prevented from being carried out. This leads to significant cost reductions….A great advantage of decision trees is that they are easily explained and comprehensible. This allows the user to evaluate the result and to identify key attributes. This is useful above all if basic properties of the data are not known from the outset. The introduction of decision trees is also an important approach in data mining. Data mining is understood to mean the systematic use of methods, which are usually mathematically-statistically based, on a database with the object of identifying patterns or trends therefrom…., as recited in Randerath.


As per Claim 9, Utsumi teaches: (Previously Presented) The time series data prediction apparatus according to claim 2, wherein the processor: 
repeatedly calculates the event prediction data while shifting the certain period, and (in at least [pg11 ln22-30] the first prediction calculation is performed at predetermined intervals such as every 24 hours, for example, the series of prediction errors may be discontinuous at the boundary of the period. When performing the second prediction calculation based on the discontinuous series, it becomes impossible to obtain an appropriate second prediction calculation result. Therefore, it is possible to perform the second prediction calculation after removing the discontinuity point of the series of prediction errors (the point discontinuous at the break of the section of the engine), for example, by smoothing processing or the like)
determines 
whether the difference between the actual measured value data and the event prediction data in the terminal period including the end of the certain period … whenever the event prediction data is calculated, (in at least [pg6 ln33-52] The second predictive computation unit 251 B acquires the actual measurement value of the same period from the prediction target past measurement data 351 A or the latest observation data 303 acquired from the data observation device 6. The second prediction calculation unit 251B calculates first prediction error data (error sequence 310) as a difference between the predicted value and the actual measurement value (S402)…on the basis of the second prediction calculation result data 304 calculated by the second prediction calculation section 251 B, the prediction value correction section 252 outputs the first prediction calculation result data 302 calculated by the first prediction calculation section 251 A And calculates the third predicted calculation result data 305 (S404). Specifically, for example, the prediction value of the second prediction calculation result data 304 is corrected by adding it to the prediction value of the first prediction calculation result data 302.)
shifts each value of the event prediction data in response to the difference in a case in which the difference … and the event prediction data is finally calculated event prediction data, and (in at least [pg6 ln33-52] The second predictive computation unit 251 B acquires the actual measurement value of the same period from the prediction target past measurement data 351 A or the latest observation data 303 acquired from the data observation device 6. The second prediction calculation unit 251B calculates first prediction error data (error sequence 310) as a difference between the predicted value and the actual measurement value (S402)…on the basis of the second prediction calculation result data 304 calculated by the second prediction calculation section 251 B, the prediction value correction section 252 outputs the first prediction calculation result data 302 calculated by the first prediction calculation section 251 A And calculates the third predicted calculation result data 305 (S404). Specifically, for example, the prediction value of the second prediction calculation result data 304 is corrected by adding it to the prediction value of the first prediction calculation result data 302.)
changes an approach of calculating the trend prediction data by the trend calculation section in a case in which the difference … and the event prediction data is not the finally calculated event prediction data. (in at least [pg12 ln25-43] the second predictive computing section 251 B generates a model of the occurrence tendency of errors from this error series, so that the error amount of the first prediction computation up to the future period preset via the information input / output terminal 4 is set to , And calculates it as "second predictive calculation result data 304" shown in FIG.…the generation of the error occurrence tendency model performed by the second prediction calculation unit 251 B may be performed by a known method such as a time series analysis method using an AR model or an ARIMA model as described above And the method shown in FIG. 5 and FIG. 6 may be applied as described above. Finally, the predicted value correction unit 252 adds the "second prediction calculation result data 304" to the "first prediction calculation result data 302", thereby outputting the "third prediction calculation result data 305"…, the fluctuation of the prediction target data, which is difficult to explain by the result of the first prediction computation unit 251 A that performs prediction using the explanatory variable data 301, is modeled by the second prediction computation unit 251 B and predicted. By correcting the first prediction calculation result data 302 of the first prediction calculation unit 251 A with the second prediction calculation result data 304 which is the result of the prediction, even the variation component difficult to explain with the main explanatory variable Realize reflected predictions. The third predicted calculation result data 305 is output as a result of prediction.)

Although implied, Utsumi in view of Wang does not expressly disclose the following limitations, which however, are taught by Randerath,
… is equal to or greater than a certain value…, (in at least [0088] For checking the quality of the decision tree, future measured values can then be calculated on the basis of the decision tree and can be compared with the further measured values contained in the series of measured values. In an embodiment, a maximum difference between the calculated future measured values and the further measured values of the series of measured values is predetermined. If the actual difference is consequently below this predetermined threshold value, the decision tree has been sufficiently optimised.)

The reason and rationale to combine Utsumi, Wang and Randerath are the same as recited above. 













Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/PO HAN MAX LEE/Examiner, Art Unit 3623         



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623